                                                    Notice Recipients
District/Off: 0314−5                          User: MichaelMc                      Date Created: 11/27/2019
Case: 5:19−bk−04420−RNO                       Form ID: ordsmiss                    Total: 6


Recipients of Notice of Electronic Filing:
ust         United States Trustee         ustpregion03.ha.ecf@usdoj.gov
tr          Charles J DeHart, III (Trustee)        dehartstaff@pamd13trustee.com
aty         James Warmbrodt            jwarmbrodt@kmllawgroup.com
                                                                                                                TOTAL: 3

Recipients submitted to the BNC (Bankruptcy Noticing Center):
db          Joseph Straub      1971 Becks Crossing Rd        Madison Twp, PA 18444−7529
5257929     Ditech Financial     1100 Virginia Dr 100a       Ft Washington, PA 19034−3276
5267254     JPMorgan Chase Bank, N.A.        s/b/m/t Chase Bank USA, N.A.       c/o Robertson, Anschutz & Schneid,
            P.L.       6409 Congress Avenue, Suite 100      Boca Raton, FL 33487
                                                                                                                TOTAL: 3




    Case 5:19-bk-04420-RNO Doc 19-1 Filed 11/27/19 Entered 11/27/19 10:30:56                                         Desc
                      Order Dismissing: Notice Recipients Page 1 of 1
